 TUCKER GLASS CO, INC.499Tucker Glass Company, Inc.andBrotherhood ofPainters,Decorators&Paperhangers of America,AFL-CIO,Local Union 1940.Case 10-CA-8513as amended. A hearing in this matter was held in Atlanta,Georgia, on November 19, 1970.Upon the entire record in this case, I make the following:March 31, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND BROWNOn December 31, 1970, Trial Examiner PhilSaunders issued his Decision in the above-entitledcase, finding that the Respondent had engaged incertain unfair labor practices and recommendingthat it cease and desist therefrom and take certainaffirmative action; as set forth in the attached TrialExaminer'sDecision.Thereafter, theRespondentfiled exceptions to the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, and the entirerecord in this case, and hereby adopts the findings,conclusions,and recommendations of the TrialExaminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby adopts as its Order therecommended Order of the Trial Examiner, andorders that the Respondent, Tucker Glass Company,Inc., Tucker, Georgia, its officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's recommended Order.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEPHIL SAUNDERS, Trial Examiner Upon a charge filed onAugust 12, 1970,1 by Brotherhood of Painters, Decorators& Paperhangers of America, AFL-CIO, Local Union# 1940, herein called the Union, a complaint was issued onOctober 6 alleging the Tucker Glass Company, Inc., hereintheCompany or Respondent, has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the National Labor Relations Act,iAll dates are 1970 unless specified otherwise2The Trial Examiner's Recommended Order provided that theCompany meet and bargain with the Union as the exclusive bargainingFINDINGS OF FACT1.BUSINESS OF RESPONDENTRespondent is a Georgia corporation with its principaloffice and place of business located at Tucker, Georgia,where it is engaged in the installation and sale of aluminumand glass. During the past calendar year, which period isrepresentative of all times material herein, Respondentperformed services valued in excess of $50,000 for customerslocated within the State of Georgia who, in turn, purchasedand received goods and materials directly from suppliers, orsold and shipped goods and materials directly to customerslocated outside the State of Georgia, valued in excess of$50,000. The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESThe complaint alleges that on or about June 23 and alltimes thereafter, including particularly on or about July 9and 27, the Respondent refused to bargain collectively withthe Union as the exclusive representative of all employeesin an appropriate unit.Inan earlier 1969 proceeding, Case 10-CA-7598,involving the same parties, it was found by Trial ExaminerPaul Weil that the Company had violated Section 8(a)(1) ofthe Act, and that these unfair labor practices revealed therejectionof the collective-bargaining principle and,therefore, he recommended the imposition of a bargainingorder. On July 1, 1969, the Board adopted the findings andconclusions of the Trial Examiner in Case 10-CA-7598 andordered the Respondent to "take the action set forth in theTrial Examiner's Recommended Order." 2Thereafter, in August 1969, the parties had one sessionand in September 1969, they had two bargaining sessions.At these initial meetings the Union submitted proposalsand requested certain information, and the Companyapparently also made some tentative contract proposals. Inone phase of its pleadings to this proceeding, theRespondent makes an argument that pursuant to theBoard's Order in the earlier case the Company did meetand bargain with the Union.Following these three preliminary meetings, and there isnothing to show that these meetings were anything otherthan exploratory, nothing further happened until Decem-ber 26, 1969, when the Union wrote to the Companyrequesting that arrangement be made for another bargain-ing session. The Union received no reply, and by letterdated January 12 again asked the Company to contactthem so a meeting could be set up. By letter dated Januaryrepresentative of the productionand maintenance unit at itsplant inTucker, Georgia189 NLRB No. 75 500DECISIONS OF NATIONAL LABOR RELATIONS BOARD13, the company attorney informed the Union he had someopen time available for the following week. On January 16,the Union's lawyer responded by telephone and left a list ofspecific dates and hours he would be available during theweek of January 19. The Union's attorney, Joseph Jacobs,testified that, on January 21, February 12, and on March10,hemade additional telephone calls in attempts toarrange negotiatingmeetingswith the Company but wasunable to get any responses or return calls. On June 23, theUnion requested by letter that the Company contact them,and on July 9 the company attorney replied that he hadbeen busy with other matters, but would get in touch assoon aspossible.By letter dated July 27, the Unioninformed the Company that another month had passedwithout hearing from them. On July 31, the Companystated ina letter that the Union would hear from themduring the next week, but Jacobs testified that no one calledor contacted him. On August 6, the Company theninformed the Union that the certification year had expired,that with the exception of one all the other employees hadleft the unit, and that the Company had a "well foundeddoubt" as to whether the Union represented a majority.The foregoing review of the facts in this record, asaforestated, reveals that in almost all instances and onnumerousoccasions, theUnion attempted to arrangeadditional bargainingmeetings, but for one reason oranother the Company continually failed to finalize allscheduling suggestions, and even frequently delayed anyresponses or communications until again prodded andreminded by the Union. After the initial preliminarymeetingsthis technique prevented any further bargainingsessionsfora period lasting several months and nomeetingsof any kind were held subsequent to September1969.On this record, I can only regard the stallingtechnique of Respondent as purposefully adopted in orderto delay and avoid any real bargaining, and particularly inview of the fact that on certain occasions the Companywould indicatesome willingnessto meeting, but would thenbe constantly unavailable for specific confirmations as towhen and where.While there is a possibility the Union might have beenable to achieve additional meetings had it more quickly orfrequently reminded the Company of its duty to meet andbargain, nothing, however, suggests that such action wouldhave changed Respondent's overall grudging approach toitsbargaining obligation.At all times the Union stoodreadyto meetand confer and continually made this knownto the Company. This record clearly indicates that thecomplete lack of any further bargaining sessions afterSeptember 1969 was directly attributable to Respondent'sown course of conduct and not the lack of reasonablediligence by the Union in seeking to meet. The endlessdelays and resulting nonscheduling of meetings wereobviously part and parcel of a deliberate scheme to avoid3 SeeBurgleVinegarCompany, 71NLRB 829,JH Rutter-RexManufacturing Company, Incorporated,86 NLRB 470,"M" System, Inc,129 NLRB 5274 In the earlier case-10-CA-7598-the Trial Examinermade referencein his decision, later adopted by the Board, to a stipulation between theparties that the unit involved in the representation petition, consisting of allproductionandmaintenance employees, excluding office clericalemployees, professional employees, guards and supervisors, constitutes abargaining with the Union, and I find that Respondentfailed to fulfill its obligation to meet at reasonable timesand to confer in good faith with a view to executing awritten contract.3The main defense attempted by the Respondent at thehearing before me was its endeavor to show that presentunit employees are not members of the Union and neverhad been members-in essence,the contention that theUnion haslost its status as the representativeof a majorityof the Respondent's employees.4 However, under thecircumstances and events surrounding the total aspects ofthese cases,and the controlling law in relation thereto, thisdefense is not available to the Respondent.5InCanton Sign Co.,186 NLRB No. 39, the Board pointedout the following:The plain import of the law is that once a bargainingrelationship is rightfully established, that relationshipmust be permitted to exist and function for a reasonableperiod in which it can be given a fair chance to succeed.Franks Brothers Company v. N.L.R.B.,321 U.S. 702. Ina case involving facts similar to those in the presentcase, the Supreme Court stated that where an employerisunder a bargaining order issuedby theBoard, theemployer must bargain for a reasonable time after theentry of such order, from which obligation he is notexcusedby reason of an alleged loss of majority by theUnion.N.L.R.B. v. Warren Company, Inc.,350 U.S. 107.In the present case, Respondent was obliged to bargainwith the Union by virtue of our order in previous case,and it has not been relieved of that obligation by theUnion's subsequent alleged loss of majority. Underexisting law, particularly the Supreme Court's decisionin theWarrencase,supra,the defense which it nowasserts,- if asserted before a reviewing Court -would be of no avail.The full impact and implementation of the Board's Orderon July 1, 1969, in Case 10-CA-7598, directed and requiredthe Company to bargain with the Union as the majorityrepresentative of the employees in the aforesaid unit, andthat order created a relationship which must be permittedto exist and function for a reasonable period in which it canbe given a fair chance to succeed. As previously detailedearlier herein, there is no evidence that Respondent hascomplied with that Order, and its refusal to bargain at timessince the Board's Order, and on or about June 23 and at alltimes thereafter, makes it plain that Respondent did notprovide an adequate opportunity for the bargainingrelationship to succeed. Indeed, its conduct involved hereshould be regarded as but a continuation of Respondent'sviolative conduct set forth in the prior case, and againevidences its continual design to avoid bargaining. SeeElliot-Williams Co., Inc.,149 NLRB 1242, fn. 1; alsoRuhEquipment Company,173 NLRB No. 136.For the reasons stated, I find and conclude that at allunitappropriate for the purpose of collective bargaining within themeaning of Section 9(b) of the Act,and also stated the partiesfurtherstipulated that four of the seven employees had signed union cards prior tothe incidents in Case10-CA-7598 Thesame unit is alleged and involvedin the instant case here under consideration5Ordinarily a certification is absolute proof of a majority status for aperiod of l year Thereafter there is a presumption of majority rebuttableby evidenceNew England Lead,133 NLRB 863, 867. TUCKER GLASS CO., INC.501timesmaterial the Union was the collective -bargainingagent for the employees in the unit previously set forthherein, and by the Respondent's delays and refusals to meetand confer upon request, Respondent failed to satisfy itsstatutory obligation to bargain in good faith.Inasmuch as Respondent failed to fulfill its obligation tobargain in good faith throughout the certification year, orfrom July 1, 1969, to July 1, 1970, Respondent wasobligated to bargain with the Union during a reasonableperiod thereafter, which in all the circumstances of this caseincluded July 9 and 27, 1970.6 Accordingly, for thisadditional reason I find Respondent's conduct of refusingto bargain with the Union on or about July 9 and 27, 1970,violative of Section 8(a)(5) and (1) of the Act.There might possibly be some contention or argumentthat the Board's bargaining order of July 1, 1969, is allinclusive, affording full relief, and that nothing is to begained by another order which would require no affirma-tive or negative action by Respondent not required in theprevious Board Order. However, I have found that theRespondent has engaged in subsequent acts derogatingfrom its duty to bargain in good faith, and also in theinstant case there are circumstances, events, and issueswhichwere not present in the prior proceeding anddifferent in nature from those cover,d by the existing BoardOrder. Accordingly, and an authority ofQuaker Tool & Die,Inc.,169 NLRB No. 166, I find and conclude that an orderoffsetting the effect of such conduct in the instant case willeffecutate the purposes of the Act and is, therefore, proper.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2The Union is a labor organization within themeaning of Section 2(5) of the Act.3.Allproduction and maintenance employees em-ployed by the Respondent at its Tucker, Georiga, shop butexcluding office clerical employees, professional employ-ees, guards and supervisors as defined in the Act, constitutea unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.At all times material the Union has been thecollective-bargaining representative of the employees in theaforesaid unit for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment, andother terms and conditions of employment.5.By refusing and continuing to refuse since June 23,1970, and all times thereafter, to meet with the Union andto bargain with it with regard to rates of pay, wages, hoursofemployment and other terms and conditions ofemployment of the employees in the aforedescnbed unit,theRespondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the ActTHE REMEDYHaving found that Respondent failed and refused tobargainwith the Union as the collective-bargainingrepresentative of the employees in the aforementioned unitand failed and refused to meet with the Union, it will berecommended that Respondent be required to meet andbargain with the Union upon request and, if an understand-ing is reached, embody the same into a signed agreement.Upon the basis of the foregoing findings of fact andconclusions of law and the entire record in the case, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended: 7ORDERRespondent, Tucker Glass Company, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to meet and bargain collectively withBrotherhood of Painters, Decorators, and Paperhangers ofAmerica, AFL-CIO, Glaziers Local Union # 1940, as theexclusive representative of its employees in the appropriateunit as set forth herein.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise ofrights guaranteed to them by Section 7 of the aforesaid Act,except to the extent that such rights may be affected by anagreement requiring membership in a labor organization asa condition of employment as authorized by the proviso toSection 8(a)(3) of said Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Upon request, bargain collectivelywiththeabove-mentionedUnion as the exclusive bargainingrepresentative of the employees in the above-mentionedunit and, if an understanding is reached, embody the sameinto a written signed agreement.(b) Post at its place of business in Tucker, Georgia, copiesof the attached notice marked "Appendix."8 Copies of saidnotice, on forms furnished by the Regional Director forRegion 16 after being duly signed by an authorizedrepresentative, shall be posted by it immediately uponreceipt thereof, and be so maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by it to insure thatsaid notices are not altered, defaced, or covered by anyother material.(e)Notify the aforesaid Regional Director, in writing,within 20 days from the receipt of this Decision, what stepsit has taken to comply herewith .96Sharon Hats, Incorporated,127 NLRB 947, enfd 289 F 2d 628 (C A5),Commerce Co,140 NLRB 226r In the event no exceptions are filed as provided by Sec 102 46 of theRules andRegulationsof the National LaborRelationsBoard, thefindings,conclusions,and recommended Orderherein shall,as provided inSec 102 48 of the Rules andRegulationsbe adopted by the Board andbecome itsfindings, conclusions,and Order, and all objections theretoshall be deemed waived for all purposes8 In the eventthat the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, thewords in thenotice reading "Posted byOrder of the National LaborRelationsBoard" shall be changed to read"Posted Pursuantto a Judgmentof the United States Court of AppealsEnforcing an Order of the National LaborRelations Board9 In the event that thisrecommendedOrder is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read(Continued) 502DECISIONSOF NATIONALLABOR RELATIONS BOARD"Notify theRegional Director for Region16, in 20 daysfrom the date ofthisOrder,what steps the Respondent has takento complyherewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL, upon request, meet and bargain collective-lywith Glaziers Local Union # 1940, as the exclusiverepresentative of the employees in the unit named anddescribed herein, with respect to the rates of pay, hoursof employment, or other conditions of employment and,ifan agreement is reached, embody the same into awritten signed agreement.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe right to self-organization, to form labor organiza-tions, to join or assist the above-named Union, or anyother labor organization, to bargain collectivelythrough representatives of their own choosing, and toengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,or to refrain from any or all such activities, except to theextent that such right may be affected by an agreementrequiringmembership in a labor organization as acondition of employment,as authorized in Section8(a)(3) of the Act.All our employees are free to become or remain amember of the above-named or any other union, or not tobecome or remain a member of any union.TUCKER GLASS COMPANY,INC.(Employer)DatedBy(Representative)(Title)Thisisanofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office,Peachtree Building, Room 701, 730 Peachtree Street, NE.,Atlanta, Georgia, Telephone 404-526-5706.